DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 1/18/2022 have been considered.  Claim 1 has been amended.  Claims 1-3 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Marrache (PGPub. 2009/0144900) in view of Walker (US Pat. No. 4,788,729).
With regard to Claim 1:
Marrache discloses:  A dual-function sheet (10), comprising: a form fitting unitary sheet (20, 40) having a gather region (Ref 22 and Ref 50 have elastic bands that allow the sheet to securely attach to a mattress; [0018, 0022]) comprising: an upper layer (40) having an upper surface and an underside surface, the upper layer comprising fabric material ([0018]); a lower layer (20) having an upper surface and an underside surface, the lower layer comprising plastic material ([0018])…whereby the underside 
However, Marrache does not explicitly disclose:  the entire upper layer fused to the entire lower layer to form the form fitting unitary sheet having a gather region. 
Nevertheless, Walker teaches an air mattress comprising an upper fabric layer (114) integrally joined and bonded to a lower layer (113) made of plastic (Figs. 15, 17, 18), for the purpose of creating strong, flexible, water-resistant, air impervious walls that do not deteriorate over time (Col 8 lines 10-19).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified how the upper layer attaches to the lower layer in Marrache with the teachings of such that the modifications yield: “the entire upper layer fused to the entire lower layer to form the form fitting unitary sheet having a gather region”, for the purpose of creating a strong, flexible, and water-resistant sheet.
With regard to Claim 2:
Marrache (as modified above) discloses the invention as described above.
Furthermore, Marrache discloses:  whereby the plastic material is waterproof ([0018]).
With regard to Claim 3:
Marrache (as modified above) discloses the invention as described above.
Furthermore, Marrache discloses:  whereby the plastic material is water-resistant (See [0018], additionally material that is waterproof is also inherently water-resistant).
Response to Arguments
Applicant’s amendments have overcome each and every 112(a) rejection set forth in the Non-Final Rejection filed 7/16/2021.
Applicant’s arguments, see the Remarks filed 1/18/2022, with respect to the 103 rejection of Claims 1-3 under Marrache in view of Walker have been fully considered but they are not persuasive. 
Applicant argues that neither Marrache nor Walker disclose each and every limitation of amended Claim 1, specifically regarding the “form fitting unitary sheet having a gather region”.  Examiner respectfully disagrees. Marrache discloses in [0018] and [0022] that elastic gathering bands can be employed in different parts of the unitary sheet, such as along upper layer 40 (see Ref 50 in Fig. 2) or in side skirt 22 (see [0018] and Fig. 3).  These elastic gathering bands are used to securely attach the unitary sheet of Marrache to a mattress.  These descriptions of elastic bands in Marrache read on the description of “gather region” as provided by the Applicant’s Specification and Drawings.  Therefore, Marrache in view of Walker still reads on amended Claims 1-3 as described in the above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673